The evidence from which a jury might find deliberation and premeditation was ample. Considering defendant's testimony and theory of the case alone, the instructions given by the court on that point were in part misleading and prejudicial, obliterating the line between murder in the first degree and murder in the second degree.
I concur in the result.
HOGAN, MCLAUGHLIN and ANDREWS, JJ., concur with CRANE, J.; HISCOCK, Ch. J., concurs in result; POUND, J., concurs in result in memorandum, in which CARDOZO, J., concurs.
Judgment of conviction reversed, etc. *Page 356